SHARPE, J.
This cause was tried at an adjourned term of the circuit court which at the regular term was ordered to be begun on April 23d, 1900, and to be held for two weeks. The judgment entry bears date May 4th,. 1900, and therein appears an order allowing ninety days for the presentation and signing of a bill of exceptions. Other than that the transcript does not disclose any order or agreement extending time for such signing. That which is set out in the transcript as a bill "of exceptions appears to .have been signed on the 28th day of August, 1900. It cannot be treated as a bill of excep*514tions because the signing does not affirmatively appear to have been within the time legally allowed therefor. The recital in the supposed bill of exceptions that the signing' “is done within the time heretofore allowe therefor,” not being sustained by any order or agreement in the transcript, is not effective to establish that the signing was in fact had in due time. — Dantzler v. Swift Creek Mill Co., 128 Ala. 410; Anniston Elec. & Gas Co. v. Cooper, 34 So. Rep. 931.
Nothing on the record proper having been assigned as error, the judgment will be affirmed.